United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-4119
                                 ___________

Ricky L. Maddix, also known as         *
Wadud Tahir Wali,                      *
                                       *
             Appellant,                *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
Steven Crawford, Doctor; Tammy L.      *   Eastern District of Missouri.
Bordeau, Nurse; Karol J. Chestnut,     *
Nurse; Desiray Crocker, Nurse;         *   [UNPUBLISHED]
Marietta Jones, Nurse; Robyn           *
Williams, Nurse; Randy Childress,      *
Nurse; Linda Roth, Chief Medical       *
Administrator; Melissa Clements,       *
Director of Nurses; Unknown            *
Coleman, Nurse; Sheila Unknown,        *
Nurse; David Barnhouse, Correction     *
Officer; Shannon Clubbs, Correction    *
Officer; Unknown Richards,             *
Correction Officer; Unknown Adams, *
Correction Officer; Don Sanders,       *
Classification Assistant; Eric Dunn,   *
Caseworker; Melody Haney, Functional *
Unit Manager; Unknown Nicholson,       *
Caseworker; Ricky Bailey,              *
Classification Assistant; Cathy Kline, *
Caseworker; Mail Room Personnel;       *
Ian Wallace, Superintendent; John      *
Doe, On Site Dentist,                  *
                                       *
             Appellees.                *
                                     ___________

                               Submitted: February 7, 2007
                                  Filed: February 14, 2007
                                   ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Missouri inmate Ricky L. Maddix appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 complaint. The district court dismissed the suit because, among
other reasons, it agreed with defendants’ contentions that Maddix failed to exhaust the
myriad claims raised in his complaint. Upon de novo review, see Nerness v. Johnson,
401 F.3d 874, 876 (8th Cir. 2005) (per curiam) (this court reviews de novo application
of Prison Litigation Reform Act, and for clear error district court’s findings of fact),
we agree with the district court that Maddix failed to exhaust administratively any of
the claims he raised in the instant lawsuit before he filed his complaint, see Johnson
v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (inmate must exhaust before filing suit,
or dismissal is mandatory). Although Maddix contends that defendants thwarted his
attempts to exhaust these claims, the record does not support his contention. See
Sergent v. Norris, 330 F.3d 1084, 1085-86 (8th Cir. 2003) (per curiam) (finding no
evidence in record that inmate was prevented from effectively utilizing grievance
procedures).

      Accordingly, we affirm. See 8th Cir. R. 47B. However, we modify the
dismissal to clarify that it is without prejudice. See Calico Trailer Mfg. Co. v. Ins. Co.
of N. Am., 155 F.3d 976, 978 (8th Cir. 1998).


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                           -2-